
	
		I
		111th CONGRESS
		1st Session
		H. R. 3908
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mrs. Halvorson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide the
		  work opportunity tax credit with respect to a designated family member of a
		  veteran with a service-connected disability if the veteran is unable to
		  work.
	
	
		1.Short titleThis Act may be cited as the
			 Families of Disabled Veterans Work Opportunity Act of
			 2009.
		2.Certified family
			 members of certain disabled veterans treated as qualified veterans for purposes
			 of the work opportunity tax credit
			(a)In
			 generalParagraph (3) of
			 section 51(d) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(D)Certified family
				members of certain disabled veterans treated as qualified veterans
						(i)In
				generalA certified family member of a specified disabled veteran
				shall be treated as a qualified veteran for purposes of this subpart.
						(ii)Specified
				disabled veteranFor purposes of this subparagraph, the term
				specified disabled veteran means any veteran who (as determined
				by the designated local agency)—
							(I)is entitled to
				compensation for a service-connected disability,
							(II)is unable work by
				reason of such service-connected disability, and
							(III)would (but for
				clause (iv)) be eligible for certification as a qualified veteran by the
				designated local agency.
							(iii)Certified
				family memberFor purposes of this subparagraph, the term
				certified family member means the one individual who is
				certified by the designated local agency as—
							(I)being a family
				member of a specified disabled veteran, and
							(II)having been
				designated by such specified disabled veteran as the certified family member
				with respect to such veteran.
							(iv)Only one person
				qualifiedIn the case of any specified disabled veteran—
							(I)such veteran shall
				not be treated as a qualified veteran for purposes of this section and the
				designated local agency shall not certify such veteran as a qualified veteran,
				and
							(II)only one
				individual shall be treated as a certified family member with respect to such
				veteran for purposes of this section and the designated local agency shall not
				certify more than one certified family member with respect to any such
				veteran.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
